Exhibit
10.18                                                                                         


October 31, 2007


Mr. David M. Bradley
13321 Douglas Parkway
Urbandale, Iowa 50323


Re: Novation of Employment Agreements


Dear Mr. Bradley:


Reference is made to the Employment Agreement, made and entered into as of March
20, 1996 by and between First Federal Savings Bank of Iowa (formerly known as
First Federal Savings Bank of Fort Dodge) (the “Bank”) and you (the “Bank
Employment Agreement”) and the Employment Agreement, made and entered into as of
March 20, 1996 by and between North Central Bancshares, Inc. (the “Company”) and
you (the “Company Employment Agreement”).


We hereby confirm that, in addition to your current position as Chairman of the
Board of the Company and the Bank, you have been re-elected to the positions of
President and Chief Executive Officer of the Company and Chief Executive Officer
of the Bank, and all elements of your compensation and benefits have been
restored to the level commensurate with those positions, all effective
immediately upon the effectiveness of Paul F. Bognanno's resignation from such
positions.  We further agree that (1) your not having performed the duties of
President and Chief Executive Officer of the Company and/or Chief Executive
Officer of the Bank for the period beginning July 1, 2007 and ending with the
date of your re-election does not constitute, and we hereby waive any right we
might otherwise have to cite it as, grounds for the Company or the Bank to
terminate your employment for “cause” within the meaning of the Company
Agreement and the Bank Agreement and (2) the assignment of such positions to
others during such period, and adjustments to your compensation in effect during
such period do not alone or collectively constitute, and you hereby waive any
right that you might otherwise have to cite them as, grounds for you to
terminate your employment with the Bank and the Company and claim severance
benefits under the Bank Agreement and the Company Agreement.


To the extent described in the preceding paragraph, this letter shall constitute
a waiver and modification of our respective rights as contemplated by sections
21 and 25 of the Company Agreement and the Bank Agreement.
If you are in agreement with the terms of this letter, kindly so indicate by
countersigning in the space provided and returning the countersigned letter to
C. Thomas Chalstrom.


Very truly yours,



North Central Bancshares, Inc.
 
First Federal Savings Bank of Iowa
           
/s/ Melvin R. Schroeder
 
/s/ C. Thomas Chalstrom
Name
 
Name
     
Compensation Committee Chairman
 
President
Title
 
Title
                       
Agreed to and accepted on October 31, 2007
                 
/s/ David M. Bradley
   
David M. Bradley
   